CACHE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS October 2, January 2, September 26, ASSETS Current assets: Cash and equivalents $ $ $ Marketable securities Certificate of deposits - restricted Receivables, net Income tax receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill Intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Note payable Accrued compensation Accrued liabilities Total current liabilities Note payable Other liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CACHE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 39 Weeks Ended 39 Weeks Ended October 2, September 26, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Employee separation charge - Total expenses Operating loss Other income (expense): Interest expense Interest income Total other income, net Loss before income taxes Income tax benefit Net loss $ $ Basic loss per share $ $ Diluted loss per share $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding CACHE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 13 Weeks Ended October 2, September 26, 2010 Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Employee separation charge - Total expenses Operating loss Other income (expense): Interest expense Interest income Total other income, net Loss before income taxes Income tax benefit Net loss $ $ Basic loss per share $ $ Diluted loss per share $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding
